Citation Nr: 1708345	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-23 004A	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to November 1972 and from November 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of that hearing is of record.  

In March 2014, the Board remanded the claim for additional development.  This matter, along with the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), was remanded again in March 2016.  In September 2016, the RO awarded entitlement to a TDIU, effective June 2, 2015.  The remaining increased rating claim for headaches has been properly returned to the Board for appellate consideration.  

In a September 2014 rating decision, the RO awarded a 30 percent disability rating for the Veteran's service-connected headaches effective from the date of claim on May 5, 2006.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board.


FINDINGS OF FACT

1.  Prior to September 30, 2015, the Veteran's headaches approximated characteristic prostrating attacks occurring on average once a month.

2.  With resolution of doubt in the Veteran's favor, beginning September 30, 2015, the Veteran's headaches have approximated frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to September 30, 2015, the criteria for a disability rating in excess of 30 percent for headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2016).

2.  Beginning September 30, 2015, the criteria for a 50 percent rating for headaches, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  A September 2006 VA letter fulfilled all notice requirements. 

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in evidence.  The development requested on remand in March 2014 and March 2016 has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided VA examinations for his claims in February 2007, May 2014, June 2014, and September 2015.  The examiners obtained a complete complaint history from the Veteran and provided a thorough physical examination, including the appropriate testing.  Rationale was provided to support the findings. The examinations of record are collectively adequate for adjudicating the issues decided in the instant decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Veteran provided testimony concerning this issue at a Board hearing in August 2011.  The issues on appeal were explained to him at that time and suggestions as to the submission of evidence to substantiate the claims were provided.  Information was also elicited from the Veteran concerning the nature and etiology of his claimed disabilities, to include history of treatment.  There has been substantial compliance with all pertinent laws and regulations and to adjudicate the claims decided herein would not cause any prejudice to the appellant.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for service connection for headaches on May 6, 2006.  He is currently in receipt of a 30 percent disability rating for his headaches.  Headaches are rated under DC 8100, which addresses migraine headaches.  See 38 C.F.R. 4.124a, DC 8100.  

Under DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months.  A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

VA first afforded the Veteran an examination for his headaches in February 2007.  During the clinical interview, the Veteran described having headaches since his military service.  Various smells would initiate the headaches, which would occur "every day for one to two months."  They would begin on the right or left side of the head, and they would last for 15 to 30 minutes.  The Veteran described sometimes vomiting as a result of his headaches.  The Veteran was diagnosed with migraine headaches after a normal neurological examination.  

The Board remanded the Veteran's claim in March 2014 to provide an examination that fully described the current severity of the Veteran's headaches.  VA afforded the Veteran this examination in May 2014.  At that time, the examiner affirmed the migraine diagnosis.  The Veteran indicated the headaches had progressively worsened over the previous two to three years, occurring almost daily.  The headaches would last from 45 to 60 minutes.  The Veteran was on various medications that had no effect on the headaches.  The headaches would manifest as pain localized to one side of the head.  They caused nausea, sensitivity to light, and sensitivity to sound, and would be relieved by lying down in a dark room.  The examiner indicated the Veteran had characteristic prostrating attacks of migraine headache pains, though he indicated that the Veteran would only have these attacks once every month.  The examiner noted that he did not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  It was noted that his headache condition impacted his ability to work and that was retired because he could not work driving a truck if he had a headache.  After this examination, the Veteran was assigned a 30 percent disability rating for the entire appeal period.  

VA subsequently afforded the Veteran another examination for headaches in September 2015.  In documenting the medical history, the examiner indicated the Veteran's headache symptomatology had worsened since his May 2014 VA examination.  The Veteran described having daily moderate headaches and what he considered prostrating headaches two or three times per week, lasting one or two hours.  The headaches would manifest as constant head pain, pulsating or throbbing head pain, pain on both sides of the head, and the pain would worsen with physical activity.  The headaches also caused nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and dizziness with the severe headaches.  The examiner noted that the Veteran would have characteristic prostrating attacks of migraine headaches, experiencing these headaches two or three times per week for one or two hours per episode.  The examiner indicated his prostrating and prolonged migraine attacks were not productive of severe economic inadaptability.  However, the examiner concluded that his prostrating headaches, which occurred for several hours per week, would be expected to cause him to be unable to work or at least cause significantly reduced productivity for one half to one day per week on average.  

VA treatment records document regular visits from the Veteran for medication for his headaches.  The reports note that the headaches caused substantial pain and occasional nausea, and that the Veteran would treat them by resting in a dark room.  They also show he received regular refills of his medications for this condition.  

Based on the evidence of record, the Board finds the Veteran's service-connected headache disability was manifested by characteristic prostrating attacks occurring on an average once a month up until September 30, 2015.  Beginning September 30, 2015, the evidence shows the Veteran's headache disability was manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  An initial disability rating in excess of 30 percent for the Veteran's headache disability, prior to September 30, 2015, must be denied.  Beginning September 30, 2015, the maximum schedular rating of 50 percent is warranted.  

Prior to September 30, 2015, the evidence does not show the Veteran had very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, the VA examination conducted on September 30, 2015, clearly shows that he experienced prostrating headaches two to three times per week, each lasting anywhere from one to two hours.  The examiner noted that the Veteran's headache symptoms "would be expected to cause him to be unable to work" or result in significantly reduced productivity.  The Board resolves reasonable doubt in the Veteran's favor and finds this satisfies the criteria for a 50 percent disability rating under DC 8100.  

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this specific matter.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

The Board finds that the rating criteria adequately contemplates the service-connected headache disability at issue.  The symptoms described in the examination reports of record, as well as those described by the Veteran throughout the appeal period, fall squarely within the criteria listed within DC 8100, and are contemplated by the rating schedule.  The Board notes that the evidence, including the May 2014 and September 2015 VA examination reports, clearly demonstrate a negative impact on employability due to the service-connected migraine headache disability.  There is no evidence, however, demonstrating that this or the combined service-connected disabilities have resulted in an exceptional or unusual disability picture.  Although a TDIU is established effective from June 2, 2015, entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Colayong v. West, 12 Vet. App. 524, 537 (1999).

In conclusion, the Board finds that an initial disability rating in excess of 30 percent is not warranted for headaches prior to September 30, 2015.  Effective from that date, an increased rating of 50 percent, but not higher, is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 30 percent rating for migraine headache prior to September 30, 2015, is denied.  

Entitlement to a 50 percent rating for migraine headaches from September 30, 2015, is granted.  



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


